[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Jan Bryn commenced this law suit. He signed the complaint which was filed in the Small Claims Division. No one else signed as a plaintiff although the summons lists Mona Bryn as a plaintiff.
Mona Bryn testified. She seeks compensation for damage to her car. She was driving the car when it collided with a street sweeping truck which was being operated by defendant Erick De Forest. The truck was owned by defendant Kenneth E. Lawson.
The accident occurred at 11:53 P.M. on February 7, 1990. At the time, a yellow beacon light on the truck was flashing. DeForest was driving straight along Grassmere Avenue. Mona Bryn was coming along Grassmere Avenue from the opposite direction. She turned in front of the truck into Meadowbrook Road. The vehicles collided within the intersection of the two streets.
Jan Bryn is the father of Mona Bryn. Defendants correctly assert that this relationship does not five him the capacity to bring this law suit on behalf of his adult daughter. She did not sign the complaint. This court does not have jurisdiction to entertain her complaint.
Mona Bryn's claim fails for two other reasons. First, she CT Page 9010 was more than 51 per cent at fault. Second, there was no evidence of the value of her car before and after the accident. There was no evidence of the cost of repairs.
Judgment shall enter in favor of the defendants.
THIM, JUDGE